DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks
This communication is in response to the Applicant’s Amendment filed on 11/23/2021 prior the examination of the original claims filed on 12/30/2020. Claims 1-20 were originally filed. Claims 1-8 and 17-20 are amended. Claims 9-16 were cancelled. Claims 21-28 were added. Claims 1-8 and 17-28 are now pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 17-19, 24-25 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (US 10,578,716 B1, hereinafter “Hu”).

Regarding claim 1. (Currently Amended) Hu discloses a sensor platform for mounting a light detection and ranging (Lidar) unit and a camera to an autonomous vehicle (column 5 lines 39-44; Figures 1 and 2; “FIG. 1B illustrates an example autonomous vehicle 140, according to an embodiment of the present disclosure. In the example of FIG. 1B, the autonomous vehicle 140 is shown with a sensor enclosure 142 and four radars 144. The sensor enclosure 142 can include a LiDAR and one or more camera.”), the sensor platform comprising: 
a Lidar mount (246) couplable to an autonomous vehicle, the mount comprising a first surface (254) and a second surface (256), the second surface being different from the first surface (column 7 lines 39-44; Figures 1 and 2; “As shown in FIG. 2B, an upper base plate 254 can provide a surface for which the LiDAR 242 can be secured, while a lower base plate 256 can provide a surface for which the cameras 244 can be secured.”, note the different structure of the upper base plate (i.e. first surface) and the lower base plate (i.e. second surface)) ; and 
a camera mount couplable to the Lidar mount (column 7 lines 39-44; Figure 2B; “As shown in FIG. 2B, an upper base plate 254 can provide a surface for which the LiDAR 242 can be secured, while a lower base plate 256 can provide a surface for which the cameras 244 can be secured.”, note the six cameras 244 (cubical structures) are coupled to the surface (lower base plate) 256), 
wherein when the Lidar unit (242) is coupled to the Lidar mount (column 7 lines 11-19 and lines 27-30; Figure 2; “the structure 240 provides a mechanical framework for which a LiDAR 242 and cameras 244 can be mounted, anchored, installed, or secured inside a sensor enclosure (e.g., the sensor enclosure 200 of FIG. 2A). In some embodiments, the structure 240 comprises a frame 246, a ring 248, and anchoring posts 250. The frame 246 provides mechanical support for the LiDAR 242 and the cameras 244.”, “As shown in FIG. 2B, an upper base plate 254 can provide a surface for which the LiDAR 242 can be secured, while a lower base plate 256 can provide a surface for which the cameras 244 can be secured.”), the Lidar unit is coupled to the first surface of the Lidar mount (column 7 lines 39-44; Figure 2B; “As shown in FIG. 2B, an upper base plate 254 can provide a surface for which the LiDAR 242 can be secured, while a lower base plate 256 can provide a surface for which the cameras 244 can be secured.”), and 
wherein when the camera mount is coupled to the Lidar mount(column 7 lines 11-19 and lines 27-30; Figure 2; “the structure 240 provides a mechanical framework for which a LiDAR 242 and cameras 244 can be mounted, anchored, installed, or secured inside a sensor enclosure (e.g., the sensor enclosure 200 of FIG. 2A). In some embodiments, the structure 240 comprises a frame 246, a ring 248, and anchoring posts 250. The frame 246 provides mechanical support for the LiDAR 242 and the cameras 244.”, “As shown in FIG. 2B, an upper base plate 254 can provide a surface for which the LiDAR 242 can be secured, while a lower base plate 256 can provide a surface for which the cameras 244 can be secured.”), the camera mount is coupled to the second surface (256) of the Lidar mount (column 7 lines 39-44; Figure 2B; “As shown in FIG. 2B, an upper base plate 254 can provide a surface for which the LiDAR 242 can be secured, while a lower base plate 256 can provide a surface for which the cameras 244 can be secured.”).

Regarding claim 4. (Currently Amended) Hu discloses the sensor platform of claim 1, wherein the Lidar mount defines a first aperture and a second aperture, the first aperture configured to accommodate a fastener associated with coupling the Lidar unit to the first surface of the Lidar mount, the second aperture configured to accommodate a fastener associated with coupling the camera mount to the second surface of the Lidar mount (column 8 lines17-23 and column 9 lines 22-30; Figures 2-3; “In the example of FIGS. 2B-2C, the ring 248 has an outer portion that includes attachment points 258 through which the cover can be attached and secured. In some embodiments, the ring 248 has an inner portion that comprises gear teeth 260 (or cogs) such that when the gear teeth 260 are driven by the powertrain of the frame 246 (not shown), the ring 248 and the cover rotate as a unit.” and “FIG. 3B illustrates an example drainage ring plate 340, according to an embodiment of the present disclosure. In some embodiments, the drainage ring plate 310 of FIG. 3A can be implemented as the drainage ring plate 340. The drainage ring plate 340 generally has a circular ring shape can be bolted onto a ring (e.g., the ring 308 of FIG. 3A) through which a cover of an sensor enclosure (e.g., the cover 302 of FIG. 3A) can be attached”).

Regarding claim 7. (Currently Amended) claim 7 has limitations similar to those treated above in the rejection to claim 1 and have been rejected for the same reason of anticipated above.

Regarding claim 17. (Currently Amended) The limitation of claim 17 is substantially similar to claim 1 above, and therefore this claim is rejected for the same reasons of anticipation as set forth in the action.

Regarding claim 18. (Currently Amended) Hu discloses the autonomous vehicle of claim 17, wherein the plurality of camera assemblies comprise: 
a first camera assembly coupled to a front bumper of the vehicle body (column 5 lines 24-34; “Two cameras are coupled to the front-side of the autonomous vehicle 100, two cameras are coupled to the back-side of the autonomous vehicle 100, and two cameras are couple to the right-side and the left-side of the autonomous vehicle 100. In some embodiments, the front-side and the back-side cameras can be configured to detect, identify, and decipher objects, such as cars, pedestrian, road signs, in the front and the back of the autonomous vehicle 100. For example, the front-side cameras can be utilized by the autonomous vehicle 100 to determine speed limits.”); and 
a second camera assembly coupled to a rear bumper of the vehicle body (column 5 lines 24-34; “Two cameras are coupled to the front-side of the autonomous vehicle 100, two cameras are coupled to the back-side of the autonomous vehicle 100, and two cameras are couple to the right-side and the left-side of the autonomous vehicle 100. In some embodiments, the front-side and the back-side cameras can be configured to detect, identify, and decipher objects, such as cars, pedestrian, road signs, in the front and the back of the autonomous vehicle 100. For example, the front-side cameras can be utilized by the autonomous vehicle 100 to determine speed limits.”).

Regarding claim 19. (Currently Amended) Hu discloses the autonomous vehicle of claim 18, wherein the plurality of camera assemblies further comprise: 
a third camera assembly coupled to a first door frame of the autonomous vehicle (column 5 lines 24-34; “Two cameras are coupled to the front-side of the autonomous vehicle 100, two cameras are coupled to the back-side of the autonomous vehicle 100, and two cameras are couple to the right-side and the left-side of the autonomous vehicle 100. In some embodiments, the front-side and the back-side cameras can be configured to detect, identify, and decipher objects, such as cars, pedestrian, road signs, in the front and the back of the autonomous vehicle 100. For example, the front-side cameras can be utilized by the autonomous vehicle 100 to determine speed limits.”); and 
a fourth camera assembly coupled to a second door frame of the autonomous vehicle, the second door frame spaced apart from the first door frame along a lateral direction of the vehicle body (column 5 lines 24-34; “Two cameras are coupled to the front-side of the autonomous vehicle 100, two cameras are coupled to the back-side of the autonomous vehicle 100, and two cameras are couple to the right-side and the left-side of the autonomous vehicle 100. In some embodiments, the front-side and the back-side cameras can be configured to detect, identify, and decipher objects, such as cars, pedestrian, road signs, in the front and the back of the autonomous vehicle 100. For example, the front-side cameras can be utilized by the autonomous vehicle 100 to determine speed limits.”).
Regarding claim 24. (New) The limitation of claim 24 is substantially similar to claim 4 above, and therefore this claim is rejected for the same reasons of anticipation as set forth in the action.

Regarding claim 25. (New) The limitation of claim 25 is substantially similar to claim 7 above, and therefore this claim is rejected for the same reasons of anticipation as set forth in the action.

Regarding claim 28. (New) The limitation of claim 28 is substantially similar to claims 1 and 17 above, and therefore this claim is rejected for the same reasons of anticipation as set forth in the action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 6, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claims 1 and 17 above, and in view of Toth et al. (US 20210201054 A1, hereinafter “Toth”).

Regarding claim 2. (Currently Amended) Hu discloses the sensor platform of claim 1, wherein the camera mount configured to accommodate a lens of the camera as shown in the rejection to the claim 1 above, but failed to disclose the camera mount defines an opening.
However, in the same field of endeavor, Toth shows the sensor platform comprising: wherein the camera mount defines an opening configured to accommodate a lens of the camera (0094 and 0097; Figures 14 and 15; “[0094] In another example shown in FIG. 14A, a front sensor housing 1400 is arranged along or adjacent to the front bumper, for instance to detect and classify objects directly in front of the vehicle. FIGS. 14B-E illustrate various views of the front sensor housing 1400. As shown in the perspective view of FIG. 14B and front view of FIG. 14C, the suite of sensors in the front sensor housing 1400 includes a lidar unit 1402 and a close sensing camera assembly 1404.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to include the camera mount with an opening as shown by Toth in the vehicle camera assembly of Hu in order to increase secure the camera with in the camera housing and place it on a fixed desired location (please see, Toth [0050])

Regarding claim 3. (Currently Amended) Hu discloses the sensor platform of claim 1, but failed to disclose the sensor platform further comprising: 
a cover defining a first opening and a second opening, the cover removably coupled to the Lidar mount such that a portion of the Lidar unit is positioned within the first opening when the Lidar unit is coupled to the Lidar mount and a portion of the camera housing is positioned within the second opening when the camera mount is coupled to the Lidar mount.
However, in the same field of endeavor, Toth shows the sensor platform further comprising: 
a cover defining a first opening and a second opening, the cover removably coupled to the Lidar mount such that a portion of the Lidar unit is positioned within the first opening when the Lidar unit is coupled to the Lidar mount and a portion of the camera housing is positioned within the second opening when the camera mount is coupled to the Lidar mount  (0094-0097; Figures 14 and 15; “[0094] In another example shown in FIG. 14A, a front sensor housing 1400 is arranged along or adjacent to the front bumper, for instance to detect and classify objects directly in front of the vehicle. FIGS. 14B-E illustrate various views of the front sensor housing 1400. As shown in the perspective view of FIG. 14B and front view of FIG. 14C, the suite of sensors in the front sensor housing 1400 includes a lidar unit 1402 and a close sensing camera assembly 1404.”).
The motivation used on the rejection of claim 2 for combining of the Toth prior art reference with the HU prior art reference still applies for the rejection of claim 3.

Regarding claim 6. (Currently Amended) Hu discloses the sensor platform of claim 1, but failed to disclose the sensor platform of claim 1, wherein the Lidar mount is couplable to a grille of the autonomous vehicle.
However, in the same field of endeavor, Toth shows the sensor platform wherein the Lidar mount is couplable to a grille of the autonomous vehicle (column 5 lines 9-11; Figure 1A; “[0094] … FIG. 14A, a front sensor housing 1400 is arranged along or adjacent to the front bumper, for instance to detect and classify objects directly in front of the vehicle. FIGS. 14B-E illustrate various views of the front sensor housing 1400. As shown in the perspective view of FIG. 14B and front view of FIG. 14C, the suite of sensors in the front sensor housing 1400 includes a lidar unit 1402 and a close sensing camera assembly 1404.” As Figure 14 shows the sensor housing 1400 is the housing for the camera and Lidar and placed partially on the grill of the vehicle and partially on the front bumper of the vehicle).
The motivation used on the rejection of claim 2 for combining of the Toth prior art reference with the HU prior art reference still applies for the rejection of claim 6.

Regarding claim 21. (New) The limitation of claim 21 is substantially similar to claim 2 above, and therefore this claim is rejected for the same reasons of obviousness as set forth in the action.

Regarding claim 23. (New) The limitation of claim 23 is substantially similar to claim 3 above, and therefore this claim is rejected for the same reasons of obviousness as set forth in the action.



Claims 5, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claims 1 and 17 above, and in view of Hu et al. (US 20200114877 A1, hereinafter “Hu’877”).

Regarding claim 5. (Currently Amended) Hu discloses the sensor platform of claim 1, but failed to disclose further comprising: 
a spring plate positioned to retain the camera within a cavity defined by the camera housing.
However, in the same field of endeavor, Hu’877 shows the sensor platform comprising: 
a spring plate positioned to retain the camera within a cavity defined by the camera housing (0046; Figure 3; “[0046] … The leaf spring 324, which is anchored to the outer frame 306 and the support ring 322, provides compressive force to push the wiper blade 326 against the cover (or conforms to a contour of the cover) and make contact with the cover of the sensor enclosure. …”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to include the spring plate of Hu’877 in the vehicle camera assembly of Hu in order to secure the camera with in the camera housing and place it on a fixed desired location.

Regarding claim 20. (Currently Amended) Hu discloses the autonomous vehicle of claim 17, but failed to further disclose comprising: 
a first cleaning system configured to clean debris from a housing of the Lidar unit; and 
a second cleaning system configured to clean debris from a lens of the camera.
However, in the same field of endeavor, Hu’877 shows a first cleaning system configured to clean debris from a housing of the Lidar unit (0046; Figure 3; claim 6; “[0046] … As shown in FIG. 3, in various embodiments, the base 300 provides a mechanical framework for which various electro-mechanical components and sensors, such as a LiDAR 302 and cameras 304, can be mounted, anchored, installed, or secured inside a sensor enclosure (e.g., the sensor enclosure 200 of FIG. 2). … In the example shown in FIG. 3, the outer frame 306 can also include one or more wipers 320. The one or more wipers 320 extends vertically out from the outer edge of the outer frame 306 and are disposed peripherally around the outer frame 306. Each wiper in the one or more wipers 320 has a first end and a second end. The first end of the wiper is anchored to the outer edge of the outer frame 306 and the second end of the wiper is anchored to a support ring 322. Each wiper in the one or more wipers 320 comprises a leaf spring 324 and a wiper blade 326 connected to a middle of the leaf spring 324. The leaf spring 324, which is anchored to the outer frame 306 and the support ring 322, provides compressive force to push the wiper blade 326 against the cover (or conforms to a contour of the cover) and make contact with the cover of the sensor enclosure. This compressive force provides necessary friction to the wiper blade 326 such that when the cover is rotated, the wiper blade 326, through the contact, can remove rainwater, snow, or any other debris from the cover. In the example of FIG. 3, the outer frame 306 is shown to have three wipers offset to 120 degrees to each other.”); and 
a second cleaning system configured to clean debris from a lens of the camera (0046; Figure 3; claim 6; “[0046] … As shown in FIG. 3, in various embodiments, the base 300 provides a mechanical framework for which various electro-mechanical components and sensors, such as a LiDAR 302 and cameras 304, can be mounted, anchored, installed, or secured inside a sensor enclosure (e.g., the sensor enclosure 200 of FIG. 2). … In the example shown in FIG. 3, the outer frame 306 can also include one or more wipers 320. The one or more wipers 320 extends vertically out from the outer edge of the outer frame 306 and are disposed peripherally around the outer frame 306. Each wiper in the one or more wipers 320 has a first end and a second end. The first end of the wiper is anchored to the outer edge of the outer frame 306 and the second end of the wiper is anchored to a support ring 322. Each wiper in the one or more wipers 320 comprises a leaf spring 324 and a wiper blade 326 connected to a middle of the leaf spring 324. The leaf spring 324, which is anchored to the outer frame 306 and the support ring 322, provides compressive force to push the wiper blade 326 against the cover (or conforms to a contour of the cover) and make contact with the cover of the sensor enclosure. This compressive force provides necessary friction to the wiper blade 326 such that when the cover is rotated, the wiper blade 326, through the contact, can remove rainwater, snow, or any other debris from the cover. In the example of FIG. 3, the outer frame 306 is shown to have three wipers offset to 120 degrees to each other.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to include the cleaning mechanism for the Lidar and camera installed in the vehicle as shown by Hu’877 in the vehicle camera assembly of Hu in order to increase sensor sensitivity and accuracy by cleaning the affected sensor when there are debris or other factor that may affect the cleanliness of the sensor and reduces the efficiency.


Regarding claim 22. (New) The limitation of claim 22 is substantially similar to claim 5 above, and therefore this claim is rejected for the same reasons of obviousness as set forth in the action.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 1 above, and in view of Lawrence, III et al. (US 20160016312 A1, hereinafter “Lawrence, III”).

Regarding claim 8. (Currently Amended) Hu discloses the sensor platform of claim 1, wherein when the camera mount is coupled to the Lidar mount and the camera is positioned within a cavity defined by the camera mount (Figure 2B) as shown above, but failed to disclose the camera is tilted at an acute angle relative to the Lidar mount.
However, in the same field of endeavor, Lawrence, III shows the camera is tilted at an acute angle relative to the Lidar mount (0065; Figure 5; “[0065] … The present system uses a 3D ranging sensor constructed by mounting a two-dimensional planar scanner on a custom tilt mechanism that sweeps the measurement plane through the third dimension, as shown in FIG. 5. The tilt mechanism includes a color camera with a horizontal field of view similar to that of the planar LIDAR scanner, which enables the augmentation of the resulting range data with surface color and texture information. …”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to arrange the camera tilted at an acute angle relative to the Lidar mount as shown in Lawrence, III in the vehicle camera assembly of Hu in order to create an overlapping region or intersected field of view between the camera and Lidar.

Regarding claim 26. (New) The limitation of claim 26 is substantially similar to claim 8 above, and therefore this claim is rejected for the same reasons of obviousness as set forth in the action.



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 1 above, and in view of HUANG et al. (US 20190004535 A1, hereinafter “Huang”).

Regarding claim 27. (New) Hu discloses the autonomous vehicle of claim 17, but failed to show wherein the camera has a 360 degree field of view.
However, in the same field of endeavor, Huang shows wherein the camera has a 360 degree field of view (0065; Figure 5).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to include camera with a 360 degree field of view as shown by Huang in the vehicle camera assembly of Hu in order to have an increase field of view and yields a predictable result.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482